United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 13, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-41364
                          Conference Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

JESUS TAPIA

                  Defendant - Appellant


             Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. 1:03-CR-172-2


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Jesus Tapia.     United States v. Tapia, 115 F. App’x 755, 756

(5th Cir. Dec. 17, 2004).     The Supreme Court vacated and remanded

for further consideration in light of United States v. Booker,

543 U.S. 220 (2005).     See Muniz-Tapia v. United States, 125 S.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41364
                                  -2-

Ct. 1960 (2005).   We requested and received supplemental letter

briefs addressing the impact of Booker.

     Tapia contends that he is entitled to be resentenced because

the district court, contrary to the Supreme Court’s later holding

in Booker, sentenced him under a mandatory application of the

United States Sentencing Guidelines.        Despite Tapia’s argument to

the contrary, this court will not consider a Booker-related

challenge raised for the first time in a petition for certiorari

absent extraordinary circumstances.      See United States v. Taylor,

409 F.3d 675, 676 (5th Cir. 2005).

     Tapia concedes that he cannot make even a showing of plain

error, as required by our precedent in United States v. Mares,

402 F.3d 511, 520-22 (5th Cir. 2005), cert. denied, --- U.S.

----, 126 S. Ct. 43 (2005).     Therefore, “[b]ecause plain error

has not been shown, it is obvious that the much more demanding

standard for extraordinary circumstances . . . cannot be

satisfied.”   Taylor, 409 F.3d at 677.      Moreover, our precedent

forecloses his arguments that a Booker error is a structural

error and that such errors are presumed to be prejudicial.        See

United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

cert. denied, --- U.S. ----, 126 S. Ct. 194 (2005); see also

Mares, 402 F.3d at 520-22.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Tapia’s conviction and sentence.

     AFFIRMED.